Case 0:19-cv-61802-UU Document 9 Entered on FLSD Docket 08/13/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 19-cv-61802-UU

 ROBERT JOHNSON,

        Plaintiff,
 v.

 MATINEE USA, INC.,

        Defendant.
                                                    /

                                               ORDER

        THIS CAUSE comes before the Court sua sponte.

        On July 18, 2019, Plaintiff filed the complaint. D.E. 1. That same day, Plaintiff amended

 the complaint as a matter of course. D.E. 4. On July 30, 2019, the Court issued the Order requiring

 Plaintiff to show good cause in writing by August 2, 2019 as to why he has failed to serve

 Defendant. D.E. 8. To date, Plaintiff has neither responded to the Order nor served Defendant.

 Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiff SHALL show good cause in writing by

 Friday, August 23, 2019, as to why Plaintiff has failed to serve Defendant. In the alternative,

 Plaintiff SHALL file the verified proofs of service by this date and/or state, in detail, why

 Defendant has not yet been served. Failure to comply with this Order will result in the immediate

 dismissal of this action without further notice.

        DONE AND ORDERED in Chambers at Miami, Florida, this _13th_ day of August, 2019.


                                                        __________________________________
                                                         UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
